

116 HR 1887 IH: National Institute of Nutrition Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1887IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Ryan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a National Institute of Nutrition within the National Institutes of Health, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Institute of Nutrition Act. 2.National Institute of Nutrition (a)DesignationSection 401(b) of the Public Health Service Act (42 U.S.C. 281(b)) is amended—
 (1)by redesignating paragraph (25) as paragraph (26); and (2)by inserting after paragraph (24) the following:
					
 (25)The National Institute of Nutrition.. (b)Raising cap on number of institutesSection 401(d)(1) of the Public Health Service Act (42 U.S.C. 281(d)(1)) is amended by striking 27 and inserting 28.
 (c)Research focus of InstitutePart C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the following:
				
					21National Institute of Nutrition
						464z–7.Purposes and focus of research conducted by National Institute of Nutrition
 (a)In generalThe general purpose of the National Institute of Nutrition (in this subpart referred to as the Institute) is to facilitate and help coordinate incisive research into nutrients, foods, and their relationships to better health.
 (b)Research focusResearch conducted at or under a grant, contract, or cooperative agreement awarded by the Institute may include research in any of the following areas:
 (1)Leveraging nutrition as an effort to reduce health care costs. (2)Relationships between the gut microbiome and health.
 (3)Personalized nutrition based on life stage, metabolism, health state, health goals, and genetics. (4)Health and metabolic effects of major food groups for which effects remain unclear or controversial.
 (5)Optimal diets for weight loss and weight maintenance. (6)Optimal diets to prevent and treat Type 2 diabetes and pre-diabetes.
 (7)Optimal diets for cancer, both to reduce side effects of chemotherapy and radiation and also to directly target the cancer.
 (8)Health effect of trace bioactives and phenolics. (9)Effective behavior change and systems approaches for healthier eating.
 (10)Effective approaches to reduce dietary and health disparities. (11)Effects of foods on brain and mental health, from the developing brain in infants and children to protecting against memory loss, dementia, and depression later in life.
 (12)Effects of foods on allergies and autoimmune and inflammatory diseases. (13)Optimal nutrition for military readiness.
 (14)Optimal nutrition for treatment of battlefield consequences, including bodily injuries, brain injuries, and post-traumatic stress.
 (15)Coordinated new science for translation into national dietary guidelines and policies, such as the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
 (16)And any other area of nutrition related research the Director determines is appropriate to reach the goals of the Institute..
			